HOUSTON, Justice
(concurring in the result).
This is an action alleging breach of contract only.
Under the contract, Prudential had no obligation to pay benefits if Ms. Mason made no claim. Ms. Mason has not alleged that Prudential breached an obligation of good faith and fair dealing. According to Ms. Mason, Prudential never failed to pay a claim that Ms. Mason submitted under the policy.
To prevail on a breach-of-contract claim, a plaintiff must prove “(1) the existence of a valid contract binding the parties in the action [all parties admit the existence of this], (2) his own performance under the contract [Prudential denies that Ms. Mason performed, because she failed to file a claim. I agree.], (3) the defendant’s nonperformance [Prudential contends that it had no obligation to perform prior to Ms. Mason’s submitting a claim. I agree.], and (4) [damage] [There is no evidence on this issue.].” Southern Med. Health Sys., Inc. v. Vaughn, 669 So.2d 98, 99 (Ala.1995). Therefore, from the record before us, and that is all we can consider, I conclude that Ms. Mason did not present substantial evidence indicating that Prudential breached its contract with her.